 



Exhibit 10.1   
February 27, 2007
Mr. Richard F. Pops
Re:   Your employment agreement with Alkermes, Inc. dated February 7, 1991
Dear Richard,
This letter agreement (the “Agreement”) serves as an amendment to and
replacement of your employment agreement with Alkermes, Inc. (the “Company”)
dated February 7, 1991 (the “1991 Agreement”) and contains terms and conditions
approved by the Compensation Committee of the Company.
The 1991 Agreement will be modified as follows commencing April 1, 2007:
1.      Position and Duties. The title of your position will be Chairman of the
Board of Directors of the Company. You will be responsible for oversight of
strategic issues affecting the Company and maintaining key relationships in the
industry. In addition, during the initial year of the term of this Agreement (as
defined below), you will dedicate the time and resources necessary to ensure a
smooth transition to the individual taking on the role of CEO of the Company.
2.      Compensation and Related Matters.
               (a)      The term of this Agreement shall extend from April 1,
2007 (the “Commencement Date”) until the third anniversary of the Commencement
Date (the “term of this Agreement”). During the term of this Agreement, you will
be compensated at your existing salary (adjusted annually to account for
inflation) and continue to be eligible for all your current employee benefits,
including participation in the Company 401K, health and dental plans and
long-term disability and life insurance.
               (b)      For a period of one year, you will be eligible to
receive your current target bonus under the Company named-executive bonus plan
and restricted stock commensurate with recent equity awards based on performance
criteria to be determined by the Compensation Committee of the Board.
Thereafter, any bonus and/or equity award would be based on criteria established
by the Compensation Committee of the Board.
3.      Termination. Your employment may be terminated without any breach of
this Agreement in the following circumstances:
               (a)      Death. Your employment hereunder will terminate upon
your death.
               (b)      Disability. If you become disabled and are unable to
perform the essential functions of your position under this Agreement, the Board
may remove you from your responsibilities. Notwithstanding any such removal or
reassignment, you shall continue to receive your full base salary (less any
disability pay or sick pay benefits to which you may be entitled under the
Company’s policies) and benefits (except to the extent that you may be
ineligible for one or more such benefits under the applicable plan terms) for a
period of time equal to the lesser of (i) six (6) months or (ii) the balance of
the term of this Agreement, and your employment may be terminated by the Company
at any time thereafter. Nothing in this Subparagraph 4(b) shall be construed to
waive your rights, if any, under existing law including, without limitation, the
Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans
with Disabilities Act, 42 U.S.C. §12101 et seq.
               (c)      Termination by Company for Cause. At any time during the
term of this Agreement, the Company may terminate your employment hereunder for
Cause if such termination is approved by not less than a majority of the Board
at a meeting of the Board at which you would not participate called and held for
such purpose. For purposes of this Agreement, “Cause” shall mean: (A) conduct
constituting a material act of willful misconduct in connection with the
performance of your duties; (B) commission of a felony or any misdemeanor
involving moral turpitude, deceit, dishonesty or fraud, or conduct that would
reasonably be expected to result in material injury to the

 



--------------------------------------------------------------------------------



 



Company; (C) continued, willful and deliberate non-performance of duties
hereunder (other than by reason of your physical or mental illness, incapacity
or disability) which has continued for more than thirty (30) days following
written notice of such non-performance from the Board; (D) a violation of the
Company’s employment policies which has continued following written notice of
such violation from the Board, or (E) willful failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials.
               (d)      Termination Without Cause. At any time during the term
of the Agreement, the Company may terminate your employment hereunder without
Cause if such termination is approved by a majority of the Board (excluding
yourself) at a meeting of the Board called and held for such purpose. Any
termination by the Company of your employment under this Agreement which does
not constitute a termination for Cause under Subparagraph 3(c) or result from
the death or disability under Subparagraph 3(a) or (b) shall be deemed a
termination without Cause.
               (e)      Termination by You. At any time during the term of this
Agreement, you may terminate your employment hereunder for any reason, including
but not limited to Good Reason. For purposes of this Agreement, “Good Reason”
shall mean that you have complied with the “Good Reason Process” following the
occurrence of any of the following events: (A) a substantial diminution or other
substantive adverse change, not consented to by you, in the nature or scope of
your responsibilities, authorities, powers, functions or duties; (B) any
removal, during the term of this Agreement, of your title that you do not
consent to; (C) an involuntary reduction in your base salary except for
across-the-board reductions similarly affecting all or substantially all
management employees; (D) a breach by the Company of any of its other material
obligations under this Agreement, or (E) the involuntary relocation of the
Company’s offices at which you are principally employed to a location more than
thirty (30) miles from such offices, or the requirement by the Company that you
be based anywhere other than the Company’s offices on an extended basis. “Good
Reason Process” shall mean that (i) you reasonably determine in good faith that
a “Good Reason” event has occurred; (ii) you notify the Company in writing of
the occurrence of the Good Reason event; (iii) you cooperates in good faith with
the Company’s efforts, for a period not less than thirty (30) days following
such notice, to modify your employment situation in a manner acceptable to you
and the Company; and (iv) notwithstanding such efforts, one or more of the Good
Reason events continues to exist and has not been modified in a manner
acceptable to you. If the Company cures the Good Reason event in a manner
acceptable to you during the thirty (30) day period, Good Reason shall be deemed
not to have occurred.
               (f)      Notice of Termination. Except for termination as
specified in Subparagraph 3(a), any termination of your employment by the
Company or any such termination by you shall be communicated by written Notice
of Termination to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
               (g)      Date of Termination. “Date of Termination” shall mean:
(A) if your employment is terminated by your death, the date of your death;
(B) if your employment is terminated on account of disability or by the Company
for Cause, the date on which Notice of Termination is given; (C) if your
employment is terminated by the Company under Subparagraph 3(d), thirty
(30) days after the date on which a Notice of Termination is given; and (D) if
your employment is terminated by you under Subparagraph 3(e), thirty (30) days
after the date on which a Notice of Termination is given.
4.      Compensation Upon Termination.
               (a)      Termination Generally. If your employment with the
Company is terminated for any reason during the term of this Agreement, the
Company shall pay or provide to you any earned but unpaid base salary, incentive
compensation earned but not yet paid, unpaid expense reimbursements, accrued but
unused vacation and any vested benefits you may have under any employee benefit
plan of the Company (the “Accrued Benefit”)
               (b)      Termination by the Company Without Cause or by You with
Good Reason. If your employment is terminated by the Company without Cause, or
you terminate your employment for Good Reason,

 



--------------------------------------------------------------------------------



 



during the term of this Agreement, then the Company shall pay you your Accrued
Benefit. In addition, subject to your signing a general release of claims in a
form and manner satisfactory to the Company,
                    (i)      the Company shall pay you an amount equal to two
times your Average Compensation (the “Severance Amount”). The Severance Amount
shall be paid out in substantially equal bi-weekly installments over twenty-four
months, in arrears. For purposes of this Agreement, “Average Compensation” shall
mean (i) the average of your base salary in effect as of the date of the Notice
of Termination and your prior year’s base salary plus (ii) the average of your
bonus under the Company named-executive bonus plan for the prior two fiscal
years; and
                    (ii)     subject to your co-payment of premium amounts at
the active employees’ rate, you shall be entitled to continued participation in
the Company’s group health, dental and vision program for eighteen (18) months
(continuation of health benefits under this Subparagraph shall reduce and count
against your rights under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”)), and continued life and long term disability
insurance for twenty-four months; and
                    (iii)    anything in this Agreement to the contrary
notwithstanding, if at the time of your termination of employment you are
considered a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Internal Revenue Code of 1986, as amended (the “Code”), and if any
payment that you become entitled to under this Agreement is considered deferred
compensation subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earliest of (i) six months after your Date of
Termination, (ii) your death, or (iii) such other date as will cause such
payment not to be subject to such interest and additional tax, and the initial
payment shall include a catch-up amount covering amounts that would otherwise
have been paid during the first six-month period but for the application of this
Subparagraph 4(b)(iii).
5.      Litigation and Regulatory Cooperation. During and after your employment,
you will cooperate fully with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while you were employed by the Company. Your full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after your employment, you also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while you were employed by the Company. The Company
shall reimburse you for any reasonable out-of-pocket expenses incurred in
connection with your performance of such obligations.
6.      Integration. This Agreement constitutes the entire agreement between you
and the Company with respect to the subject matter hereof and supersedes all
prior agreements between us, including the 1991 Agreement, with respect to any
related subject matter, other than the Change in Control Employment Agreement
dated December 19, 2000.
7.      Enforceability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
8.      Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
9.      Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by overnight courier or by registered or certified mail,
postage prepaid, return receipt requested, to you at the address you have on
file with the Company or, in the case of

 



--------------------------------------------------------------------------------



 



the Company, at its main offices, attention of the Chief Executive Officer, and
shall be effective on the date of delivery in person or by courier or three
(3) days after the date mailed.
10.      Amendment. This Agreement may be amended or modified only by a written
instrument signed by you and by a duly authorized representative of the Company.
11.      Governing Law. This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.
12.      Change in Control Payments. Notwithstanding anything in this letter to
the contrary, in the event that your employment terminates under circumstances
that would entitle you to severance payments under the Change in Control
Employment Agreement dated December 19, 2000 entered into between the Company
and you, you may elect to collect severance under either this Agreement or the
Change in Control Employment Agreement, but not both. Nothing herein shall be
interpreted to affect your rights to receive gross-up payment pursuant to
Section 10 of the Change in Control Employment Agreement.

            Sincerely,


ALKERMES, INC.
      /s/ Michael J. Landine             By: Michael J. Landine

Vice President, Corporate Development     

Agreed and Accepted this 27th day of February, 2007:

                /s/ Richard F. Pops       Richard F. Pops             

 